Case 3:20-cv-01272-TJC-JRK Document 5 Filed 01/13/21 Page 1 of 3 PageID 58




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  EDWARD J. RUTLAND, SR.,

        Plaintiff,

  v.                                             Case No. 3:20-cv-1272-J-32JRK

  RUSSELL M. NELSON, President
  of Church of Jesus Christ of Latter
  Day Saints,

                           Defendant.


                                     ORDER

        This case is before the Court on plaintiff Edward Rutland’s Civil Rights

  Complaint Form, which the Court shall treat as a Complaint. (Doc. 1). While

  defendants have not been served, the Complaint on its face does not provide

  grounds for this Court’s jurisdiction.

        Rutland alleges abuse from clergy and “damage to the posterity of high

  priests church composure and constant disciplinary persecution mental,

  physical, & spiritual.” (Doc. 1 at 2). It appears from the documents submitted

  with the Complaint1 that his allegations stem from the Church of Latter Day



        1 These include letters from the leadership and legal representatives of
  the Church of Latter Day Saints forbidding Rutland from participating in
  Church activities or entering Church property (Doc. 1-1 at 2, 22, 24, 27–29),
  evidence of Rutland’s full Veterans Affairs disability coverage, (Doc. 1-1 at 7–
  9), and Rutland’s own allegations about timelines and events in his relationship
Case 3:20-cv-01272-TJC-JRK Document 5 Filed 01/13/21 Page 2 of 3 PageID 59




  Saints’ 2013 decision to “disfellowship” Rutland, or prevent him from holding

  lay leadership positions in the Church, (Doc. 1-1 at 22), and its 2020 prohibition

  against him from entering Church property or contacting Church leaders (Doc.

  1-1 at 2).

        This case asks the Court to answer questions of internal church

  governance. Courts may not inquire into “matters of ecclesiastical cognizance

  and polity,” as to do so “contravene[s] the First and Fourteenth Amendments.”

  Serbian Eastern Orthodox Diocese for U. S. of America and Canada v.

  Milivojevich, 426 U.S. 696, 698 (1976); see also Myhre v. Seventh-Day Adventist

  Church Reform Movement Am. Union Int'l Missionary Soc'y, 719 F. App'x 926,

  928 (11th Cir. 2018) (“Civil courts lack jurisdiction to entertain disputes

  involving church doctrine and polity.”). Courts may inquire into “purely secular

  disputes between third parties and a particular defendant,” Gen. Council on

  Fin. & Admin. of United Methodist Church v. Superior Court of California, San

  Diego Cty., 439 U.S. 1355, 1373 (1978), such as negligent hiring or property

  disputes. But the First Amendment prevents this Court from ruling on any

  matters of internal governance of churches, including the Church of Latter Day

  Saints’ decision to disfellow Rutland, and any subsequent action relating to his

  role in the Church. No amendment of the Complaint can cure this problem.


  with the Church of Latter Day Saints and the military (Doc. 1-1 at 3–6, 10–12,
  23, and 25–26).


                                          2
Case 3:20-cv-01272-TJC-JRK Document 5 Filed 01/13/21 Page 3 of 3 PageID 60




        Accordingly, it is hereby

        ORDERED:

        This case is DISMISSED without prejudice for lack of subject matter

  jurisdiction. The Clerk shall close the file.

        DONE AND ORDERED in Jacksonville, Florida the 13th day of

  January, 2021.




  agb
  Copies:

  Pro se plaintiff




                                           3
